Per Curiam:
This case is ruled by Girard Life Ins. Co. v. Philadelphia, 88 Pa. 893. An attempt was made by the learned counsel for the plaintiffs to distinguish that case from this, but he has failed to satisfy us that there is any essential difference. Nor need we discuss the effect of the statute of limitations, or the presumption of payment of the gas bills in question arising from the lapse of twenty years, as some of the delinquent bills are within six years. The case has been so well discussed by the learned and able president of the court below that we need not add anything to what he has said.
Judgment affirmed.